DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-10 and 12-21 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1, 3-10 and 12-21 are rejected under and 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 23 June 2022 as they apply to the 35 U.S.C. 101 rejections of the independent claims have been fully considered and are persuasive.  Examiner is of the position that the amended claim language and arguments are sufficient to show that even if the independent claims are directed towards the abstract idea of a mathematical concept, the abstract idea has been integrated into a practical application and amounts to significantly more in that it corrects log times in a computer storage system.  Therefore, the 35 U.S.C. 101 rejections of the claims have been withdrawn.  
Additionally, the amendment to independent claim 1 removes the relative claim term precise and renders the 35 U.S.C. 112(b) rejection of claim 1 for indefiniteness moot, therefore the 35 U.S.C. 112(b) rejection of independent claim 1 and its dependent claims have been withdrawn.
With respect to the claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the claims, the claim amendments and arguments have been fully considered but are not persuasive.

Applicant’s Argument:
On pages 14-15 of the remarks Applicant’s representative argues that none of the cited prior art references disclose correcting a time instant in a log as recited in the newly amended independent claims.

Examiner’s Response:
Examiner is relying on the Gustaffson reference at paragraphs [0005]-[0010] and [0042] to disclose logging processor usage and adjusting a processor frequency and the Zhai reference at paragraph [0010] to teach correcting a counter in the event that a CPU frequency changes.

Applicant’s Argument:
On page 15 of the remarks Applicant’s representative argues that none of the cited prior art references disclose generating a corrected frequency of the processor based on the estimated frequencies as recited in amended claim 1.

Examiner’s Response:
Gustafsson at paragraphs [0005]-[0010] and [0042] discloses adjusting or correcting processor frequency utilizing logged information regarding usage counters and time such that an optimal idle time can be achieved.  Examiner is interpreting the initial frequency as an estimated frequency and the adjusted frequency as the corrected frequency wherein the corrected frequency will also correct when the usage counters are incremented.

Applicant’s Argument:
On page 15 of the remarks Applicant’s representative argues that none of cited prior art references disclose generating respective estimated processor frequencies of a processor in the storage system from count values and reference time instants of each of multiple pairs of log entries as recited in amended claim 1.

Examiner’s Response:
Gustafsson at paragraph [0005] discloses adjusting frequency to optimize the idle time over a period of time, Examiner is interpreting Gustafsson as cited above as disclosing frequency as a function of work over time and calculating a frequency using those known variables.

Applicant’s Argument:
Lastly, on page 16 of the remarks Applicant’s representative argues that none of the cited prior art references discloses obtaining, from a timestamp counter, a plurality of count values associated with respective log entries in the log as recited in amended claim 1.

Examiner’s Response:
Gustafsson at paragraphs [0042]-[0046] discloses using logged usage counters in part to determine an optimal processor frequency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson U.S. Pub. No. 2013/0013911 (hereinafter “Gustafsson”) in view of Zhai U.S. Pub. No. 2014/0317633 (hereinafter “Zhai”).
Regarding independent claim 1, Gustafsson discloses:
A method of correcting logging times of log entries in a log of a storage system, comprising: obtaining, from a timestamp counter, a plurality of count values associated with respective log entries in the log of the storage system (Gustafsson at paragraphs [0042] and [0046] discloses monitoring/recording/logging usage of processor cores by task or group wherein each group is associated with one or more usage counters.  Additionally, Gustafsson at paragraph [0043] discloses in part, “For example, the usage counters may be incremented based on the consumption of core cycles normalized with the core frequency by any of the tasks in the corresponding group.”  Lastly, Gustafsson at paragraph [0049] discloses in part, “Of course, one of skill in the art would understand that a monotonically increasing counter may be used also.”)

determining a plurality of time instants representing logging times of the respective log entries in the storage system; generating respective estimated processor frequencies of a processor in the storage system from count values and time instants of each of multiple pairs of log entries (Examiner is of the position that Gustafsson in the cited portions below discloses logging usage of a processor core by multiple tasks/groups/threads by specifying a measurement time period of a task/group/thread related to the frequency of operation of the processing core, wherein Examiner is interpreting the frequency of operation of a processor core itself as being a function of time, i.e., the number of operations a processor can process in a second, and a set of counters which increment based on the task, measurement period, core cycles and a frequency of operation of the processing core.  See Gustafsson at Figure 2 provided below disclosing group parameters comprising a thread, counter and measurement time period:

    PNG
    media_image1.png
    646
    555
    media_image1.png
    Greyscale


Additionally, Gustafsson at paragraph [0043] discloses in part, “In this example, the usage counter associated with the respective group is incremented based upon the core usage of the currently executing tasks in the group to monitor a usage of the corresponding core over a time period by any of the tasks in the group. For example, the usage counters may be incremented based on the consumption of core cycles normalized with the core frequency by any of the tasks in the corresponding group.”  Gustafsson at paragraph [0047] discloses the following:
By way of more detailed explanation of step 320 of flow diagram 300, with regard to FIGS. 1 and 2, each group 210, 250 in policy 125 is associated with group settings 220, 260 that contain a measurement period. This specified measurement period indicates a period for measuring the usage of processor core 110 for the groups and for selecting a frequency of operation. Because group 210 is a grouping of interactive tasks that may vary more strongly in core performance requirements, the measurement period is a relatively short 50 milliseconds (ms) which thus specifies that the measuring of usage and selecting a frequency is to occur periodically every 50 ms. With regard to group 250, because group 250 contains a background task which typically has a fairly constant core performance requirement, the measurement period is a relatively long 500 ms.

Lastly, Gustafsson at paragraph [0049] discloses the following:
Proceeding with the example of logging the usage of processor core 110 of processor device 100a according to aspects of step 320, at a time, usage counters 230 and 270 may be set to zero. Of course, one of skill in the art would understand that a monotonically increasing counter may be used also. In such a case the difference in counts between two successive measurement periods would be calculated. Subsequently thereafter, the usage of processor core 110 by threads 441, 442 and 1001 is logged in counter 230 by frequency governor 115 by incrementing counter 230 by each core usage cycle of threads 441, 442 and 1001, thus compiling the usage of processor core 110 by the tasks in group 210. Similarly, the usage of processor core 110 by thread 10 is logged in counter 270 by frequency governor 115 by incrementing counter 270 by each core usage cycle of thread 10, thus compiling the usage of core 110 by the tasks in group 250. 

Examiner is of the position that since the logged usage has a counter that is incremented based on a measurement time period and the frequency of operation of the processing core it includes a rough time instant of the logged activity.  For example, for simplicity sake if a usage counter for a processing core is set to increment ten times per second, and the usage counter for task one is 80 and during a processing core monitoring time period task one increments twenty times (i.e., a count value of 100) and the aggregate count value (i.e. reference count value) of 20 the rough time instant would be 10 seconds and the references time corresponding to the reference count value and the frequency would be 2 seconds.)

While Gustafsson at paragraphs [0005]-[0010] and [0042] discloses adjusting or correcting processor frequency utilizing logged information regarding usage counters and time such that an optimal idle time can be achieved and Examiner is interpreting the initial frequency as an estimated frequency and the adjusted frequency as the corrected frequency wherein the corrected frequency will also correct when the usage counters are incremented Gustafsson does not disclose:
generating a corrected processor frequency of the processor based on the estimated processor frequencies; and correcting a target rough time instant based at least in part on the corrected processor frequency, to determine a corrected time when a corresponding log entry in the log was created.
However, Zhai at paragraph [0010] teaches correcting between a virtual time counter and physical time counter in the event of CPU frequency changes.  Examiner is of the position that the physical time counter taught in Zhai reads on a precise logging time…
Both the Gustaffson reference and the Zhai reference, in the cited sections, are in the field of endeavor addressing changes in the frequency of operations of a processor in the task usage counters.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the optimizing of the frequency of operations of a processor core completing a task as disclosed in Gustaffson with the adjusting of a time counter based on a change in processor frequency taught in Zhai to facilitate in preventing operation and system crashes as a result of a change in frequency (See Zhai at paragraph [0005]).

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Gustaffson discloses:
wherein generating the respective estimated processor frequencies includes:
determining for each pair in the multiple pairs of log entries, a time difference between the time instants of the respective pair; and determining, for each pair in the multiple pairs of log entries, a count value difference between the count values of the respective pair,
wherein estimating the estimated processor frequencies is based on the difference and count value difference of each pair in the multiple pairs of log entries (Gustaffson at paragraph [0049] discloses determining the difference in counts for different measurement time periods and maintaining and incrementing two counters for the various threads operating in the same measurement periods using their respective core usage cycle, i.e., frequency.  Lastly, Gustafsson at paragraphs [0005]-[0010] and [0042] discloses adjusting or correcting processor frequency utilizing logged information regarding usage counters and time such that an optimal idle time can be achieved.  Examiner is interpreting the initial frequency as an estimated frequency and the adjusted frequency as the corrected frequency wherein the corrected frequency will also correct when the usage counters are incremented.)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Gustaffson discloses:
wherein generating the corrected processor frequency includes:
averaging the estimated processor frequencies (Gustaffson at paragraph [0058] discloses in part, “In other aspects, the frequency governor may take an average of the margin parameters across the groups, determine a maximized margin parameter based on historical usage of the processor core(s) by tasks in the groups or use any number of other algorithms to determine the maximized margin parameter.”)

Regarding dependent claim 5, all of the particulars of claims 1 and 3-4 have been addressed above.  Additionally, Gustaffson discloses:
wherein averaging the estimated processor frequencies includes:
averaging estimated processor frequencies within a predetermined range (Gustaffson at paragraph [0010] discloses in part, “For example, the frequency governor may measure the usage intermittently, in response to stimulus, such as hardware stimuli including operating temperature change, interrupts, state change or other stimuli, or periodically based upon one or more predefined measurement periods.”)

Regarding dependent claim 6, all of the particulars of claims 1 and 3-4 have been addressed above.  Additionally, Gustaffson discloses:
wherein generating the respective estimated processor frequencies includes:
in response to an estimated processor frequency being greater than a first predetermined threshold, using the first predetermined threshold as the estimated processor frequency; 
in response to an estimated processor frequency being smaller than a second predetermined threshold, using the second predetermined threshold as the estimated processor frequency, the second predetermined threshold being smaller than the first predetermined threshold (Gustaffson at paragraph [0013] discloses a ceil or ceiling parameter and a margin parameter Examiner is interpreting as a first and second threshold.  Additionally, Gustaffson at claim 8 discloses a minimum usage threshold.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Gustaffson as modified with Zhai discloses:
wherein correcting the target time instant includes: determining, based on the plurality of count values and the corrected processor frequency, a set of corrected time instants; determining, based on the set of corrected time instants, a set of correction increments; determining a correction factor based on the set of correction increments; and correcting the target rough time instant by applying the correction factor to the target rough time instant (Gustaffson at paragraphs [0048] – [0050] discloses successive measurement time periods or time increments and optimizing or changing the frequency of operation of a processing core over a measurement time period.  Additionally, Zhai at paragraph [0010] teaches correcting a time counter due to a change in CPU frequency using a scaling factor Examiner is interpreting as applying the correction factor to the rough time instant.)

Regarding dependent claim 8, all of the particulars of claims 1 and 7 have been addressed above.  Additionally, Gustaffson as modified with Zhai discloses:
wherein determining a correction factor comprises: determining the correction factor by averaging at least a part of the set of correction increments (Gustaffson at paragraph [0038] discloses the following “…the measurement period indicates a time interval at which it is desired for the frequency governor 115 to measure the usage of core(s) by tasks in the group and/or select/reselect a frequency of operation for the core(s) executing tasks in the group. The measurement period may be a normalized and/or common time interval across all the groups…”)

Regarding dependent claim 9, all of the particulars of claims 1 and 7-8 have been addressed above.  Additionally, Gustaffson as modified with Zhai discloses:
wherein determining the correction factor by averaging at least a part of the set of correction increments comprises: determining the correction factor by averaging correction increments of the set of correction increments within a predetermined range (Gustaffson at paragraph [0010] discloses in part, “For example, the frequency governor may measure the usage intermittently, in response to stimulus, such as hardware stimuli including operating temperature change, interrupts, state change or other stimuli, or periodically based upon one or more predefined measurement periods.”)


Regarding independent claim 10, while independent claim 10, a device claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 10 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of claim 10, more specifically a process and a memory, Gustaffson at Figure 1b discloses the recited hardware limitations.

Regarding dependent claim 12, all of the particulars of claims 10-11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claims 10-12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claims 10-13 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 16, all of the particulars of claims 10-11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding dependent claim 17, all of the particulars of claims 10-11 and 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Regarding dependent claim 18, all of the particulars of claims 10-11 and 16-17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Regarding independent claim 19, while independent claim 19, a non-transitory CRM claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 19 is rejected under the same rationale as claim 1.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Zhai in further view of Biederman et al. U.S. Patent No. 7,885,262 (hereinafter “Biederman”).
Regarding dependent claim 20, all of the particulars of claim 1 have been addressed above.  Gustafsson as modified with Zhai does not disclose:
wherein the timestamp counter is a timestamp circuit; wherein obtaining, from the timestamp counter, the plurality of count values includes: acquiring, as a count value, an initial timestamp from the timestamp circuit while the producing process produces the log entry; wherein determining the plurality of rough time instants includes; calculating a time instant based on the initial time stamp; and wherein correcting the target rough time instant includes: providing a corrected timestamp in response to application of a correction factor to the target rough time instant based on the initial timestamp.
However, Biederman Column 14, Lines 23-33 teaches maintaining a current timestamp as a counter and correcting the timestamp by delay and advance signals.
Both the Gustaffson reference and the Biederman reference, in the cited sections, are in the field of endeavor of monitoring and tracking task and time information in computer systems.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the usage counters tracking usage over time in a plurality of cores as disclosed in Gustaffson with the adjusting of timestamp counter as taught in Biederman to facilitate in maintaining time consistency across a plurality of devices (See Biederman in the Abstract).

Regarding dependent claim 21, all of the particulars of claims 1 and 20 have been addressed above.  Additionally, Gustafsson as modified with Zhai and Biederman discloses:
performing a log recovery operation to recover data using the corrected timestamp (Biederman at Column 1, Lines 56-61 teaches clocks being maintained by backup and recovery systems and Bierderman at Column 14, Lines 23-33 teaches maintaining a current timestamp as a counter and correcting the timestamp by delay and advance signals.)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,181,057
At the summary section and paragraph 21 of the detailed description as it relates to synchronization between clocks and counters.
U.S. Pub. No. 2012/0019413
Paragraph [0015] as it relates to the relationship between counting clock cycles, frequency and time.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154